Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered. Claims 1-20 are now allowable based on applicant’s amendments and arguments. Examiner also withdraws 112 rejection for the similar reasons. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Minseung Ahn on 05/25/2022.
The application has been amended as follows: 
19. (Proposed Amendment) A motor control method for controlling a motor, the method comprising:
detecting a motor current in the motor;
controlling a switching operation of an inverter based on the motor current to thereby control an operation of the motor;
based on starting the operation of the motor, driving the motor to an alignment position by controlling the switching operation;
applying a first waveform current to a stator of the motor, the first waveform current being a half-wave rectified current having a first magnitude that is a positive value and configured to vary with time;
applying a second waveform current to the stator of the motor, the second waveform current being a half-wave rectified current having a second magnitude that is a positive value and configured to vary with time; and
detecting a stator resistance of the stator based on applying each of the first waveform current and the second waveform current to the stator,
wherein the motor is configured to define a d-axis based on magnetic flux of the motor, 
wherein the first waveform current and the second waveform current are currents corresponding to the d-axis, and
wherein direct current (DC) offsets of the first waveform current and the second waveform current are equal to each other.

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “a controller configured to: detect a motor current in the motor, control the switching operation of the inverter based on the motor current to thereby control an operation of the motor, and based on starting the operation of the motor, drive the motor to an alignment position by controlling the switching operation to apply a first waveform current and a second waveform current to a stator of the motor, each of the first waveform current and the second waveform current having a magnitude configured to vary with time, wherein each of the first waveform current and the second waveform current is half- wave rectified and has a positive value, wherein the motor is configured to define a d-axis based on magnetic flux of the motor, wherein the first waveform current and the second waveform current are currents corresponding to the d-axis, and wherein direct current (DC) offsets of the first waveform current and the second waveform current are equal to each other.” with respect to claim 1,
“wherein the control apparatus configured to: control an operation of the motor by the switching operation of the inverter, based on starting the operation of the motor, drive the rotor to an alignment position by applying a first waveform current and a second waveform current to the stator, each of the first waveform current and the second waveform current having a magnitude configured to vary with time, wherein each of the first waveform current and the second waveform current is half- wave rectified and has a positive value, wherein the motor is configured to define a d-axis based on magnetic flux of the motor, wherein the first waveform current and the second waveform current are currents corresponding to the d-axis, and wherein direct current (DC) offsets of the first waveform current and the second waveform current are equal to each other.” with respect to claim 13, and 
“detecting a motor current in the motor;
controlling a switching operation of an inverter based on the motor current to thereby control an operation of the motor;
based on starting the operation of the motor, driving the motor to an alignment position by controlling the switching operation;
applying a first waveform current to a stator of the motor, the first waveform current being a half-wave rectified current having a first magnitude that is a positive value and configured to vary with time;
applying a second waveform current to the stator of the motor, the second waveform current being a half-wave rectified current having a second magnitude that is a positive value and configured to vary with time; and
detecting a stator resistance of the stator based on applying each of the first waveform current and the second waveform current to the stator,
wherein the motor is configured to define a d-axis based on magnetic flux of the motor, 
wherein the first waveform current and the second waveform current are currents corresponding to the d-axis, and
wherein direct current (DC) offsets of the first waveform current and the second waveform current are equal to each other.” with respect to claim 19.



Examiner believes that the claim limitations above are neither inherent nor obvious. Examiner has also found applicant’s arguments persuasive with regards to the above claim limitations. Therefore, the claims are allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846